WILLIAM RAY PRICE, JR., Judge,
dissenting.
I respectfully dissent.
I do not quibble with the hyper-technical reading of Rules 67 and 41 set out by the majority, but I think it misses the point. Why penalize a litigant for what appears to be our mistake in drafting Rule 41? There is no reason why an order of dismissal in probate should be treated any differently than an order of dismissal in any other civil case. We should simply admit that we did not do as good of a job in drafting *515Rule 41 as we might have and that any involuntary dismissal in probate court is “without prejudice unless the court in its order for dismissal shall otherwise specify” consistent with Rule 67.